Citation Nr: 1640808	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to additional compensation based upon a dependent parent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to February 2006 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In her February 2011 VA Form 9, the Veteran requested to appear at a Board hearing.  In January 2015, she withdrew her request.  There is no hearing request presently pending.

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claim without a waiver of RO jurisdiction.  However, as the documents consist of medical records and examinations pertaining to the Veteran's medical conditions, they are not relevant to the claim for additional compensation based upon a dependent parent.  Moreover, the appeal is being granted.  There is no risk of prejudice to the appellant from proceeding without the waiver. 



FINDING OF FACT

The Veteran's mother is dependent on the Veteran for her reasonable maintenance.



CONCLUSION OF LAW

The criteria for the grant of additional compensation for the Veteran's dependent mother have been met.  38 U.S.C.A. § 102 (West 2014) ; 38 C.F.R. § 3.250  (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a dependent's allowance for her mother.  She reports that her mother has lived with her since 1985 while she was on active duty.  During the Veteran's active duty, her mother lived in her home and cared for her adopted daughter.  Her mother has lived with her since that time, and she reports she has been entirely responsible for her mother's care and support ever since.  

38 C.F.R. § 3.250 (2015) governs whether a parent can be classified as a dependent parent.  These regulations provide that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; or (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250 (a)(1). 

Where the income exceeds the monthly amounts stated in paragraph (a)(1), dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of 38 C.F.R. § 3.250.  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250 (a)(2). 

Under 38 C.F.R. § 3.250(b), dependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide for their reasonable maintenance.  The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250(b)(1). 

38 C.F.R. § 3.250(a)(3) provides that for foreign residents, there is no conclusive presumption of dependency.  Dependency will be determined on the facts in the individual case under the principles outlined in the section.
A "parent" for VA purposes is defined at 38 C.F.R. § 3.59 and means a natural mother or father (including the mother of an illegitimate child or the father of an illegitimate child if the usual family relationship existed), mother or father through adoption, or a person who for a period of not less than 1 year stood in the relationship of a parent to a veteran at any time before his or her entry into active service.  38 C.F.R. § 3.59(a). 

The Veteran has provided copies of her birth certificate and there is no dispute on the matter of a parent-child relationship here.

As for the income requirements of 38 C.F.R. § 3.250(a)(1), the VA Forms 21-509 submitted show that the Veteran's mother's monthly income is $565 and thereby exceeds the amount required to establish conclusive dependency.  Moreover, as the record indicates that the Veteran and her mother are foreign residents, the provisions of 38 C.F.R. § 3.250(a)(3) apply.  In both circumstances, dependency must be determined on the facts in the individual case under the principles outlined in 38 C.F.R. § 3.250(b).  The ultimate question is whether the Veteran's mother has a dependency upon the Veteran due to insufficient income to provide for her own reasonable maintenance. 

In support of the claim, the Veteran has submitted VA Form 21-509, as well as a copy of IRS Form 1040 documenting her mother's status as a dependent for tax purposes since 2006, prior to the claim.  According to VA Form 21-509, the Veteran's mother reported that her monthly expenses include the following: $1800 (rent), $500 (utilities), $120 (groceries), and $100 (clothing).  Her income includes $465 (social security) and $65 (American Express interest).  As such, her mother's income covers the reported cost of groceries and clothing, with $310 remaining for all remaining reasonable expenses, including housing, utilities, transportation, medical/prescription costs, household products, hygienic items, etc.  The Board finds $310 monthly to be insufficient for the totality of these remaining monthly costs.  The Board also finds that the VA Forms 21-509 may  underreport the Veteran's mother's expenses as it is questionable whether $120 per month is sufficient for food/grocery items.  Additionally, in her Notice of Disagreement the Veteran reported that her mother had a stroke in 2009 and requires specialized care; this is supported by 2009 medical records of the Veteran's mother submitted by the Veteran.  These records further corroborate that the Veteran's mother lives with the Veteran and relies on her for support.

The evidence is at least in equipoise as to a finding that the Veteran's mother's monthly expenses for reasonable maintenance exceed her monthly income.  As such, the criteria for dependency set forth in 38 C.F.R. § 3.250 have been met.


ORDER

Entitlement to additional compensation based upon a dependent parent is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


